Citation Nr: 0940427	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  05-41 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from March 1970 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied service connection for 
PTSD.

In July 2008, the Board remanded the Veteran's PTSD claim for 
additional evidentiary development, to include verification 
of his purported stressors.  As a preliminary matter, the 
Board finds that the remand directives have been completed, 
and, thus, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Board notes that, in July 2008, it also 
denied the Veteran's claim of entitlement to service 
connection for major depression.  Nothing in the record 
assembled for the Board's review indicates that decision has 
been appealed to the United States Court of Appeals for 
Veterans Claims (Court).  Therefore, the Board does not have 
jurisdiction to further address this issue.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran did not serve in combat.

3.  Although the Veteran has been diagnosed with PTSD, there 
is no credible supporting evidence to corroborate his report 
of in-service stressors upon which this diagnosis was based.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The Court has held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In this case, the Veteran was provided 
with pre-adjudication notice by a letter dated in March 2006, 
which is clearly prior to the September 2006 rating decision 
that is the subject of this appeal.  He was also sent 
additional notification via an August 2008 letter, followed 
by readjudication of the claim by a July 2009 Supplemental 
Statement of the Case which "cures" the timing problem 
associated with inadequate notice or the lack of notice prior 
to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d 
at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover the August 2008 
letter included information regarding disability rating(s) 
and effective date(s) as mandated by the holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate this claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of his claim, and nothing indicates he 
has identified the existence of any relevant evidence that 
has not been obtained or requested.  As part of his May 2007 
Substantive Appeal, he indicated that no hearing was desired 
in conjunction with this appeal.  The Board also notes that 
he was accorded a VA medical examination in August 2006 which 
diagnosed PTSD, and attributed the condition to the Veteran's 
account of what occurred during active service.  Therefore, 
the resolution of this case depends upon what occurred during 
active service.  Accordingly, efforts were made to verify his 
purported stressors through official channels.  Consequently, 
the Board finds that the duty to assist the Veteran has been 
satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In addition to the rules of service connection detailed 
above, the Board notes that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  In 
addition, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

Initially, the Board observes that the Veteran's service 
treatment records contain no entries indicating treatment for 
or a diagnosis of an acquired psychiatric disorder, to 
include PTSD, while on active duty.  Further, his psychiatric 
condition was clinically evaluated as normal on his February 
1973 separation examination.  Moreover, the first indication 
of PTSD, or any other acquired psychiatric disorder, in the 
competent medical evidence was decades after his period of 
active duty.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board has already acknowledged that the August 2006 VA 
medical examination diagnosed PTSD and attributed the 
etiology of this condition to the Veteran's account of what 
occurred during active service:  specifically, combat 
experiences while in the Republic of Vietnam.  In addition, 
VA medical records dated in November 2006 diagnosed combat-
related PTSD.  Therefore, the resolution of this appeal 
depends upon whether the record supports the Veteran's 
account of his purported stressors.

In a May 2006 letter, the Veteran asserts four possible 
stressors.  The first incident involved the Veteran's 
deployment in Bien Hoa, Vietnam in January 1971.  He claims 
that while on nighttime guard duty, he experienced fear and a 
feeling of impending doom as a result of being involved with 
warfare activities.  The second incident occurred while the 
Veteran was sitting next to a fellow service member on a 
bench in April or May 1971.  The equipment that the other 
soldier was working on exploded, burning his face.  The third 
incident occurred in June or July 1971 while the Veteran was 
riding in a helicopter to fix equipment outside of Bien Hoa, 
Vietnam.  The Veteran asserts that the helicopter made some 
severe evasive maneuvers and that the door gunner stated that 
they were taking incoming fire.  The final incident occurred 
in Fort Huachuca, Arizona, around January 1973.  The Veteran 
asserts that he was responsible for processing a fellow 
service member who had been burned and transporting him to 
the hospital.

In June 2007, the Veteran submitted new evidence to support 
his asserted in-service stressors.  Specifically, he 
submitted morning reports reflecting hospital treatment of 
the fellow service member who he claims he witnessed being 
burned in 1973. 

To the extent the medical evidence indicates the Veteran has 
PTSD due to active service, the Board notes that nothing in 
the record reflects that he engaged in combat while on active 
duty.  In pertinent part, the Veteran's service personnel 
records, to include his DD Form 214, do not reflect he 
received any awards or decorations denoting combat service, 
and such service is inconsistent with his military 
occupational specialty of radio repairman.  The Board also 
observes that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the term 
"engaged in combat with the enemy" in § 1154(b) requires that 
the veteran "personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  Moran v. Peake, 525 F.3d 1157 (Fed. 
Cir. 2008).  The Federal Circuit further held that a showing 
of no more than service in a general 'combat area' or 'combat 
zone' is not sufficient to trigger the evidentiary benefit of 
§ 1154(b)."  Id.; see also VAOPGCPREC 12-99 as to the meaning 
of the term "engaged in combat."  Here, the Veteran's 
purported stressors are not based upon his actually being 
engaged in combat with enemy forces.  

When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

In this case, nothing in the Veteran's service records 
supports his account of his purported in-service stressors.  
The RO made a formal finding in April 2009 on a lack of 
information required to verify the Veteran's stressors in 
connection with his  PTSD claim.  Among other things, the RO 
noted the January 2009 response from the U.S. Army and Joint 
Services Records Research Center (JSRRC) which indicated it 
could not research the Veteran's claim because the 
information provided was not specific enough to conduct 
meaningful research.  The Board also observes that the 
morning report provided by the Veteran in June 2007 did not 
identify the condition for which person identified by the 
Veteran was seeking treatment.  In other words, the morning 
report does not show this person had burns on his face, or 
that the such disability occurred under the circumstances 
described by the Veteran.

In view of the foregoing, the Board finds that there is no 
independent evidence to verify the Veteran's account of any 
of the alleged in-service stressors regarding what 
purportedly occurred during active service.  As there is no 
corroborating evidence, service connection is not warranted 
for PTSD.  The Board further notes that the Veteran's 
statement that he experienced fear and a feeling of impending 
doom as a result of being involved with warfare activities is 
of such a general nature that this alleged stressor precludes 
verification.

The Board is cognizant of the holding of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the veteran submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are easily 
distinguishable because the veteran has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors, to include to his entire unit.  Moreover, 
the request to JSRRC included a description of the stressors 
the Veteran indicated applied to his entire unit and the 
JSRRC advised that the information provided was not specific 
enough to conduct meaningful research.  The Veteran has not 
responded to a request for more specific information.

In summary, the Board has concluded that the veteran did not 
engage in combat with the enemy while on active duty, and 
that there is no independent verification of his reported in-
service stressors, as required for service connection for 
PTSD to be granted.  38 C.F.R. § 3.304(f).  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for PTSD, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


